Citation Nr: 0320065	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-07 345	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for heel spurs and 
Morton's neuroma.

3.  Entitlement to service connection for a throat disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 RO decision which denied service 
connection for the conditions listed on the cover page.  


FINDINGS OF FACT

In January 2003, prior to the promulgation of a decision in 
the merits of the appeal, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


